763 N.W.2d 639 (2009)
Elvira O. RAMIREZ, Respondent,
v.
MARATHON ASHLAND OIL, and ACE Insurance Company administered by Frank Gates Services Company, Relators, and
Regina Medical Center, Allina, Summit Orthopedics, Walgreen Company, St. Paul Radiology, Therapy Partners, Inc., Center for Diagnostic Imaging, and Primary Behavior Health Clinic, Intervenors.
No. A08-2151.
Supreme Court of Minnesota.
March 31, 2009.
Jackson S. Baehman, Woodbury, MN, for respondent.
Edward Q. Cassidy, Krista A.P. Hatcher, Fredrikson & Byron, P.A., Minneapolis, MN, for relators.
Considered and decided by the court without oral argument.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed November 17, 2008, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/ G. Barry Anderson
Associate Justice